--------------------------------------------------------------------------------

EXHIBIT 10.6
 
NEITHER THIS WARRANT NOR THE SECURITIES FOR WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED FOR RESALE WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”),
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE ISSUER MAY BE REQUIRED IN CONNECTION WITH
ANY SUCH UNREGISTERED RESALE (OTHER THAN PURSUANT TO RULE 144 OF THE SECURITIES
ACT).  NOTWITHSTANDING THE FOREGOING, THIS WARRANT AND THE SECURITIES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES
PROVIDED THAT ANY EXERCISE OF ANY RIGHTS BY ANY SECURED PARTY SHALL COMPLY WITH
THESE LEGEND REQUIREMENTS.


THIS WARRANT DOES NOT REQUIRE PHYSICAL SURRENDER OF THE WARRANT IN THE EVENT OF
A PARTIAL EXERCISE.  AS A RESULT, FOLLOWING ANY EXERCISE OF ANY PORTION OF THIS
WARRANT, THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT MAY BE
EXERCISED MAY BE LESS THAN THE NUMBER OF SHARES SET FORTH BELOW.


AETHLON MEDICAL, INC.


WARRANT TO PURCHASE COMMON STOCK


Date of Issuance:  February 12, 2010 (“Issuance Date”)


AETHLON MEDICAL, INC., a Nevada corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, GEMINI MASTER FUND. LTD., the registered holder hereof
or its permitted assigns (the “Holder”), is entitled to purchase from the
Company up to a total of 660,000 shares (“Warrant Shares”) of the Company’s
Common Stock at an exercise price equal to $0.50 per share (as may be adjusted
from time to time as provided herein, the “Exercise Price”) at any time during
the period (“Exercise Period”) commencing on the Issuance Date and ending on and
including the date which is three (3) years following the Issuance Date
(“Expiration Date”), subject to the terms and conditions set forth herein.  The
Holder’s Maximum Ownership Percentage is 4.9 (which may be changed only as
specified in PST Document WAR, as defined below).


1.   Incorporation by Reference; Definitions.
 
(a)
Warrant Series.  This Warrant to Purchase Common Stock (“Warrant”) is issued
pursuant to that certain Securities Purchase Agreement dated on or about the
date hereof by and between the Company and the Holder (the “Securities Purchase
Agreement”).

 
(b)
Incorporation.  This Warrant incorporates by reference, as if set forth herein
in its entirety and including without limitation all terms, conditions and
provisions set forth therein, the PipeFund Services Organization Standard
Transaction Document labeled WAR 1-10 (Standard Warrant Terms) available and
accessible at www.pipefund.com (“PST Document WAR”); provided, however, that to
the extent any of the terms, conditions or provisions of this Warrant (without
such incorporation) contradict or conflict with the terms, conditions or
provisions of PST Document WAR, this Warrant shall control.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
Defined Terms.  Each initially capitalized term used herein and not otherwise
defined herein shall have the meaning ascribed thereto in PST Document WAR or
the Securities Purchase Agreement (including without limitation definitions
incorporated therein by reference to PST Document GTC or by reference indirectly
to PST Document DEF, each a PipeFund Standard Transaction Document available and
accessible at www.pipefund.com).

 
2.   Specific/Additional Terms.
 
This Warrant shall have Weighted-Average Anti-Dilution Adjustment.


This Warrant shall have Cashless Exercise at all times during which there is not
an effective Registration Statement covering the resale of all Warrant Shares by
the Holder, which Registration Statement is not subject to any suspension or
stop order and contains a Prospectus therein that is current and available for
use by the Holder and not subject to any blackout or similar circumstance.


[Signature Page Follows]
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set forth above.
 
 

  AETHLON MEDICAL, INC.          
 
By:
/s/ James A. Joyce       Name: James A. Joyce       Title: President          

 
 
 
 
3

--------------------------------------------------------------------------------

 
 